1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11   PATRICE MARIE DANIELS,                      )    Case No. CV 18-09860-JVS (JEM)
                                                 )
12                              Plaintiff,       )
                                                 )    JUDGMENT
13                v.                             )
                                                 )
14   ANDREW M. SAUL, Commissioner of             )
     Social Security Administration,             )
15                                               )
                                Defendant.       )
16                                               )

17         In accordance with the Order Accepting Findings and Recommendations of United

18   States Magistrate Judge filed concurrently herewith,

19         IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security

20   is AFFIRMED and this action is DISMISSED with prejudice.

21

22

23   DATED: January 7, 2020
                                                                   JAMES V. SELNA
24                                                          UNITED STATES DISTRICT JUDGE

25

26

27

28
